DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed September 13, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuit structure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 recite the limitations:
"the upper circuit portion" in line 1 of claim 17; and 
"the interconnection via" in line 7 of claim 20.  
There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5, 7-9 and 11-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood what constitutes the circuit structure.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 2-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 2020/0051918 A1). 
In regard to claim 7, Bae et al. teach a wiring structure 100B, comprising: a lower conductive structure 110/140/150/150h/160 including: a core portion 111a/111b defining a cavity 110H; and at least one electronic device 121 disposed in the cavity 110H of the core portion 111a/111b; and an upper conductive structure 130H/132/133/136/138 /190/190h disposed on the lower conductive structure 110/140/150/150h/160, wherein a line width of a circuit layer 142/143 of the lower conductive structure 110/140/150/150h/160 is greater than a line width of a circuit layer 132 of the upper conductive structure 130H/132/133/136/138 /190/190h, wherein the lower conductive structure 110/140/150/150h/160 further includes a circuit structure 190/132/132P disposed on the core portion 111a/111b, wherein the circuit structure 190/132/132P includes a top dielectric layer 190 in contact with the upper conductive structure 130H/132/133/136/138 /190/190h and a top circuit layer 132 embedded in the top dielectric layer 190 adjacent to a top surface of the top dielectric layer 190 (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 2, Bae et al. teach a line space of the circuit layer 142/143 of the lower conductive structure 110/140/150/150h/160 being greater than a line space of the circuit layer 132 of the upper conductive structure 130H/132/133/136/138 /190/190h (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 3, Bae et al. teach a line density of the circuit layer 142/143 of the lower conductive structure 110/140/150/150h/160 being greater than a line density of the circuit layer 132 of the upper conductive structure 130H/132/133/136/138 /190/190h (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 4, Bae et al. teach the cavity 110H extending through the core portion 111a/111b, and the wiring structure 100B further comprising a filling material 130 filling the cavity 110H (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 5, Bae et al. teach the filling material 130 in contact with a top surface of the at least one electronic device 121 (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 6, Bae et al. teach the lower conductive structure 110/140/150/150h/160 further including a circuit structure 113a/113b disposed on the core portion 111a/111b (Figure 12, pages 5-9, paragraphs [0064]-[0102]).
In regard to claim 7, Bae et al. teach the circuit structure 113a/113b in contact with a filling material 130 disposed between a lateral surface of the at least one electronic device 121 and an inner sidewall of the cavity 110H of the core portion 111a/111b (Figure 12, pages 5-9, paragraphs [0064]-[0102]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2020/0051918 A1) in view of Lin et al. (US 10,269,722 B2). 
In regard to claim 15, Bae et al. teach a wiring structure 100F, comprising:  a low-density conductive structure 110/140/150/150h/160 including a core portion 111a/111b  and a module, wherein the module is disposed in a cavity 110H of the core portion 111a/111b, and the module includes at least one electronic device 121a/121b encapsulated in an encapsulant 130 thereof; and a high-density conductive structure 130H/132/133/136/138 /190/190h disposed on the low-density conductive structure 110/140/150/150h/160, wherein the low-density conductive structure 110/140/150/150h/160 further includes a circuit structure 140 disposed on the core portion 111a/111b and covering the module (Figures 12 and 16, pages 5-10, paragraphs [0064]-[0102] and [0109]-[0110]).
However, Bae et al. fail to teach a filling material in contact with the encapsulant of the module.
In regard to claim 11, Lin et al. teach a filling material 411 in contact with the encapsulant 27 of the module (Figure 26, columns 8-11, lines 11-67, 1-67, 1-67 and 1-64, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring structure as taught by Bae et al. with the wiring structure having a filling material in contact with the encapsulant of the module as taught by Lin et al. to improve signal integrity (column 2, lines 4-12).
In regard to claim 12, Lin et al. teach the filling material 411 in contact with a top surface of the module (Figure 26, columns 8-11, lines 11-67, 1-67, 1-67 and 1-64, respectively).
In regard to claim 13, it is within the level of ordinary skill for a material (such as an epoxy resin) of the encapsulant 27 of the module being different from a material (such as a polyimide) of the filling material 411 (Figure 26, columns 8-11, lines 11-67, 1-67, 1-67 and 1-64, respectively).
In regard to claim 14, it is within the level of ordinary skill for a material of the encapsulant 27 of the module being the same as a material of the filling material 411 (such as an epoxy resin, glass epoxy, polyimide or the like) (Figure 26, columns 8-11, lines 11-67, 1-67, 1-67 and 1-64, respectively). 
In regard to claim 16, Lin et al. teach the circuit structure in contact with a filling material 411 disposed between a lateral surface of the module 20 and an inner sidewall of the cavity (of 30) of the core portion 30 (Figure 26, columns 8-11, lines 11-67, 1-67, 1-67 and 1-64, respectively).

Allowable Subject Matter
As best understood, claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claim 18 is objected to as being dependent upon objected claim 17.

As best understood, claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to wiring structures:
Chen et al. (US 2011/0031606 A1)	Chen et al. (US 2014/0175663 A1)
Han et al. (US 2018/0337136 A1)		Hong et al. (US 2016/0351545 A1)
Hsu (US 2010/0032827 A1)		Hsu et al. (US 2009/0085192 A1)
Hsu et al. (US 2009/0309202 A1)		Inagaki et al. (US 7,342,803 B2)
Sato et al. (US 2013/0319740 A1)	Sato et al. (US 2016/0081194 A1)
Sugiyama et al. (US 2016/0066417 A1)	Tanaka et al. (US 2014/0210109 A1)
Tsai et al. (US 2020/0105663 A1)		Wong et al. (US 7,656,015 B2)
Yang (US 2008/0136002 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
November 9, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822